Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 9-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims recite wherein the plurality of therapy components include one or more medications, surgical procedures, activities to partake and refrain from, Examiner could not find support for this limitation in the originally filed specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 1-8 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0019232 to Ebadollahi in view of Applicant Admitted Prior Art.
Since the use of OFFICIAL NOTICE with respect to the subject matter of claim 9 (that was incorportated by amendment into the independent claims) was not traversed it is therefore applicant admitted prior art.


As to claims 1, 11, and 16,   Ebadollahi discloses a method comprising:
receiving a request to suggest a potential therapy based on a first patient profile; determining a plurality of accepted therapies based on the first patient profile, wherein the plurality of accepted therapies is based on stored definitions obtained from one or more subject matter experts (Ebadollahi [0025] and [0014] wherein an accepted therapy is a mature drug);
identifying a plurality of therapy components, based on the plurality of accepted therapies, wherein the plurality of therapy components include one or more medications (Ebadollahi [0025] and [0014] wherein an accepted therapy is a mature drug);
identifying a plurality of potential therapies based on the plurality of therapy components,  wherein none of the plurality of potential therapies are included in the plurality of accepted therapies (Ebadollahi [0025] and [0014] wherein an accepted therapy is a mature drug and the potential therapy is a new or candidate drug);
generating a first score for a first potential therapy of the plurality of potential therapies, by operation of one or more processors, based on analyzing a knowledge graph, wherein the first score indicates a suitability of the first potential therapy for a first patient associated with the first patient profile (Ebadollahi [0031] and  [0037]); and
Ebadollahi [0031] and  [0037]).
However, Ebadollahi does not explicitly teach determining an age of a first document that was processed to identify the first potential therapy, wherein the first score is inversely related to the age. It is applicant admitted prior art that determining a documents age and discarding data that is no longer relevant (a score inversely related to age of a document) is well known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to discount the reliability of older documents in the system of Ebadollahi to improve the reliability of the data.
Examiner notes the conditional step of determining a distance. It is not necessary for the prior art to teach the optional step to anticipate the claim.
As to claim 2, 12, and 17, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein the plurality of therapy components includes a first therapy component, and wherein identifying the plurality of potential therapies comprises:
identifying one or more therapies that are not included in the plurality of accepted therapies (Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes the first therapy component   (Ebadollahi [0034]-[0035]).
As to claim 3, 13, and 18, see the discussion of claim 2, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises:
determining a class of the first therapy component, wherein the first therapy component is a medication  (Ebadollahi [0034]-[0035]); and
Ebadollahi [0034]-[0035]).
As to claim 4, 14, and 19, see the discussion of claim 2, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises:
determining one or more broader therapy components that include the first therapy component  (Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes at least one of the one or more broader therapy components (Ebadollahi [0034]-[0035]).
As to claim 5, 15, and 20, see the discussion of claim 2, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises:
determining one or more specific therapy components that are included within the first therapy component  (Ebadollahi [0034]-[0035]); and
determining, for each respective therapy of the one or more therapies not included in the plurality of accepted therapies, whether the respective therapy includes at least one of the one or more specific therapy components  (Ebadollahi [0034]-[0035]).
As to claim 6, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein identifying the plurality of potential therapies further comprises classifying each of the plurality of potential therapies as either (i) a potential superior therapy, (ii) a potential alternative therapy, or (iii) a potential new therapy (Ebadollahi [0031] and  [0037]).
As to claim 7, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises determining a Ebadollahi [0034]-[0035]).
As to claim 8, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises determining an efficacy of the first potential therapy (Ebadollahi [0035]-[0036]).
As to claim 9, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises:
identifying a first pair-wise comparison in a plurality of pair-wise comparisons that is associated with the first potential therapy and at least one of the plurality of accepted therapies, wherein the plurality of pair-wise comparisons were used to generate the knowledge graph (Ebadollahi [0031] and  [0037]).
As to claim 10, see the discussion of claim 1, additionally, Ebadollahi discloses the method wherein generating the first score for the first potential therapy comprises:
determining a number of pair-wise comparison in a plurality of pair-wise comparisons that are required connect the first potential therapy to at least one of the plurality of accepted therapies in the knowledge graph (Ebadollahi [0036]).
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive. Applicant argues that Ebadollahi does not teach determining a number of pair wise comparisons in a plurality of pairwise comparisons that are required connect the first potential therapy to at least one of the plurality of accepted therapies in the knowledge graph. Examiner acknowledges that the broadest reasonable interpretation of “determining a number of” includes both determining a numerical quantity as well as the equivalent to determining a plurality of comparisons. Additionally “required to connect” may describe graphics but may also be the equivalent of associated in a database. Ebadollahi discloses determining response scores for each mature drug in a set and determining a final response score [0036].
Applicant argues that the optional step is not taught by the reference. However, this is not required to be taught for the claim to be anticipated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686